Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to provisional application no. 62/827,671 dated 4/1/2019.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-30 are allowed since the closest prior arts are Ajri et al (U.S. Patent Pub. No. 2019/0318479), El Baz et al (U.S. Patent Pub. No. 2018/0028063), Tank (U.S. Patent Pub. No. 2013/0282351).
Ajri teaches to better understand the quality control process, an overview of an exemplary dental prosthesis manufacturing process is provided. FIG. 1 illustrates a system 100 for manufacturing custom designed dental prostheses in a continuous automated process in accordance with some embodiments of the disclosure. Information concerning custom dental prostheses can be received by a dental prosthesis management system 102 that is in 
El Baz teaches described herein are intraoral scanners for generating a three-dimensional (3D) model of a subject's intraoral region (e.g., tooth or teeth, gums, jaw, etc.) which may include internal features of the teeth and may also include a model of the surface, and methods of using such scanners. For example, FIG. 1A illustrates one example of an intraoral scanner 101 that may be configured or adapted as described herein to generate 3D models having both surface and internal features. As shown schematically in FIG. 1B, an exemplary intraoral scanner may include a wand 103 that can be hand-held by an operator (e.g., dentist, dental hygienist, technician, etc.) and moved over a subject's tooth or teeth to scan both surface and internal structures. The wand may include one or more sensors 105 (e.g., cameras such as CMOS, CCDs, detectors, etc.) and one or more light sources 109, 110, 111. In FIG. 1B, three light sources are shown: a first light source 109 configured to emit light in a first spectral range for detection of surface features (e.g., visible light, monochromatic visible light, etc.; this light does not have to be visible light), a second color light source (e.g., white light between 400-700 nm, e.g., approximately 400-600 nm), and a third light source 111 configured to emit light in a second spectral range for detection of internal features within the tooth (e.g., by trans-illumination, small-angle penetration, image, laser florescence, etc., which may generically be referred to as penetration imaging, e.g., in the near-IR), paragraph 147-paragraph 151.

However, when looking at all the available prior arts, none teach that comparing the area of the one or more images of the customized dental appliance with the digital model of the customized dental appliance; determining a difference between the area of the one or more images that comprises the representation of the customized dental appliance and the digital model of the customized dental appliance at a region; determining whether the difference satisfies a defect criterion; and responsive to determining that the difference satisfies the defect criterion, determining that the customized dental appliance has a manufacturing defect at the region associated with the difference. Specifically, the Examiner finds that the method of detecting a defect in the dental application that is placed on the teeth is being compared via image processing is novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Drawings
The drawings were received on 4/1/2020. The drawings are acceptable.

Information Disclosure Statement
The Information Disclosure Statement filed have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms.). The Examiner has considered all the items on the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 





/ONEAL R MISTRY/
Examiner, Art Unit 2665